Citation Nr: 18100027
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-24 910A
DATE:	
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial compensable evaluation for residual scar, 4th metacarpal, right hand is denied.  A compensable evaluation for fractured right hand, status post-surgical repair, is denied.  Entitlement to a 10 percent evaluation for multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324 is denied.  
FINDINGS OF FACT
1. The Veterans residual scar of the right hand 4th metacarpal is not objectively painful or unstable, and does not demonstrate any other disabling effects.
2. The Veteran is in receipt of the maximum rating under Diagnostic Code 5230; imaging results reveal that the Veteran has degenerative arthritis in one minor joint, the fifth metacarpal, and ankylosis is not present.
3. The Veterans service-connected disabilities are not of such character that they clearly interfere with normal employability.
CONCLUSIONS OF LAW
1. The criteria for an initial evaluation for residual scar, 4th metacarpal, right hand secondary to service-connected fractured right hand, status post-surgical repair have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).
2. The criteria for an evaluation of 10 percent for fractured right hand, status post-surgical repair, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2017).
3. The criteria for a 10 percent evaluation for multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.324 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from November 2006 to November 2010.

In April 2016 the Board remanded the issues on appeal for additional development; the issues have returned for appellate review.  The Veteran was scheduled for a Board hearing in July 2017; he failed to appear.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(d) (2017). 

In the September 2013 Form 9 the Veteran generally asserted that the VA examination and reasons and bases are inadequate.  The Board finds that the July 2011 VA examination report is adequate to decide the claim.  The report documents the Veterans subjective symptoms and includes thorough examination findings that are responsive to the diagnostic criteria found at 38 C.F.R. § 4.71a and 4.118, which are used to evaluate disabilities of the musculoskeletal system and skin.  The Veteran has not put forth any reason why the VA examination is inadequate and the Board finds that remand for an additional examination is not required.
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
1. Right Hand Residual Scar
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  
The Veterans right hand residual scar of the 4th metacarpal is evaluated under Diagnostic Code 7805, which provides that any disabling effects not considered in a rating provided under diagnostic codes 7800 to 7804 should be rated under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Relevant to the scar at issue, a compensable rating could be awarded if the scar was painful, unstable, deep and nonlinear covering an area of at least 39 square centimeters, or superficial and nonlinear covering an area of at least 939 square centimeters.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.  Residual functional loss is addressed by the separate rating discussed below.  

During the July 2011 VA examination the examiner reported that there is a scar located over the 4th metacarpal bone of the right hand, longitudinal.  He reported the scar is linear and measures 5.0 centimeters by 0.3 centimeters.  He reported that the scar is not painful, that there is no skin breakdown, and that the scar is a superficial scar with no underlying tissue damage.  Inflammation, edema and keloid formation was absent.  The examiner reported that the scar is not disfiguring, and there is no limitation of motion or function due to the scar.  None of the medical evidence suggests that the Veterans residual scar has any disabling effects.  The Veteran is competent to attest to things he experiences through his senses.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veterans lay statements do not indicate that the Veterans scar has any disabling effects.
As the preponderance of the evidence is against a finding that the Veterans right hand residual scar of the 4th metacarpal more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  
 
2. Fractured Right Hand
The Veterans fractured right hand is evaluated under Diagnostic Code 5230, which provides that any limitation of motion of the ring or little finger warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  
During the July 2011 VA examination the Veteran reported pain to the middle finger, ring finger, and little finger.  He reported decreased dexterity and hand strength, swelling and arthritis in the hand and flare-ups described as arthritic, weakness and re-injure easily.  The Veteran reported it is painful to turn his wrist.  The Veteran reported his flare-ups occur once a week and last for two days.  He reported they are precipitated by physical activity and occur spontaneously.  Examination of the right hand revealed deformities in the right ring finger and little finger.  The examiner reported decreased range of motion in the right ring finger and little finger.  He reported the Veteran does not have ankylosis.  VA treatment records reflect that the Veteran has complained of pain in the right little finger, and imaging results reveal degenerative joint disease in the 5th metacarpal joint.
As noted above, he is currently rated as noncompensable under Diagnostic Code 5230.  This Diagnostic Code provides that any range of motion loss of the ring or little finger is noncompensable.  The Board notes that a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities, but only if they are rated under diagnostic codes containing a 10 percent rating.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  
The Board also considered whether the Veteran is entitled to a compensable rating under another diagnostic code.  Ankylosis is not shown and it is noted that even unfavorable ankylosis of the ring or little finger is rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Imaging results reveal arthritis; however, the arthritis is only demonstrated in the 5th metacarpal joint.  To warrant a compensable rating arthritis would need to affect a major joint or group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  To be classified as affecting a minor joint group there would need to be multiple involvements of the interphalangeal, metacarpal, and carpal joints, as opposed to arthritis in a single joint.  38 C.F.R. § 4.45.  Thus, a separate rating is not warranted.  

As the preponderance of the evidence is against a finding that the Veterans fractured right hand more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  
 
3.  Entitlement to a Higher Combined Rating Under 38 C.F.R. § 3.324

The law provides that where a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10 percent evaluation may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324.
In this case, the Veterans fractured right hand and residual scars of the 4th metacarpal are his only service-connected disabilities.  During the July 2011 VA examination the examiner explained that the Veterans disabilities do not affect his usual occupation, nor do they effect his daily activities.  He reported that there is no limitation of motion or function due to the scar.  The examiner reported that the bilateral hand examination did not reveal a decrease in strength in regards to pulling, pushing and twisting.  With regards to dexterity, he reported that there was no decrease in twisting, probing, writing, touching and expression.  He reported the right hand reveals digit deformities in the right ring finger and little finger.  VA treatment records reflect that the Veteran works full-time as an electronic technician and that he has wrist pain with the use of hand tools.  He has reported wrist pain and pain in the 5th metacarpal of the right hand.  There is no objective medical evidence or lay evidence suggesting that the Veterans service-connected disabilities are of such character that they clearly interfere with normal employability.  Therefore, the Board denies a 10 percent rating because his noncompensable service-connected disabilities do not interfere with his employability.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

